Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               Case No. 90-cr-06108-KMW-2

   UNITED STATES OF AMERICA,

          Plaintiff,

   vs.

   DARRYL S. HOPE,

        Defendant.
   __________________________/


                                            ORDER

          THIS MATTER is before the court on Defendant Mr. Hope’s renewed motion for

   compassionate release pursuant to 18 U.S.C. § 3582. (DE 477).

          I.      BACKGROUND

          On September 5, 1991, Defendant Darryl Hope was sentenced to life

   imprisonment. Mr. Hope was convicted at trial of conspiracy to distribute cocaine and

   use of a firearm during and in relation to a drug trafficking crime. No cocaine was

   recovered because the case involved Mr. Hope and his co-defendants promising to

   deliver cocaine to an undercover officer posing as a buyer. Instead, they intended to steal

   the monies brought for the drugs. Mr. Hope’s co-defendant had a gun and trained it on

   the undercover officer during the meeting leading to their arrests.

          Based on these facts, Mr. Hope was found guilty of conspiracy to distribute

   between five and fifteen kilograms of cocaine and use of a firearm during a drug trafficking

   crime. The Government filed a Section 851 enhancement based on his prior felony drug

   convictions, compelling the Court to impose a mandatory minimum sentence of life.



                                                1
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 2 of 11



          II.     DISCUSSION

          On February 26, 2020 the Court had a hearing on Mr. Hope’s motion for

   reconsideration of the denial of his initial motion for compassionate release. (DE 474).

   Counsel appointed to represent Mr. Hope filed a memorandum in support of

   reconsideration (DE 462) to which the Government responded (DE 464) and Mr. Hope

   replied (DE 465). Both Parties have filed supplemental pleadings.1 Based on a review

   of the record, the pleadings, the arguments presented during the hearing and relevant

   case law, the Court GRANTS Mr. Hope’s motion.

          The First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018) (“First Step

   Act”) amended 21 U.S.C. § 851, reducing the enhanced mandatory minimum sentence

   based on appropriate notice setting forth two prior predicate convictions, from life

   imprisonment to 25 years. Instead of allowing an enhancement based on any prior felony

   drug offense, the First Step Act requires that the prior offense must be a “serious drug

   felony.” The definition of a serious drug felony is the same as that found in the Armed

   Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e); that is, the prior drug offense must

   have had a maximum statutory penalty of ten years or more. See 18 U.S.C. §

   924(e)(2)(A)(ii).

          Mr. Hope argues that if he were he sentenced today, taking into account the fact

   that the indictment charging him alleged only a detectable amount of cocaine and that no

   statutory enhancement would be available for his prior drug convictions for simple




   1
     Mr. Hope has eliminated any procedural bars to this Court’s adjudication of his motion by voluntarily
   dismissing (DE 475) his appeal before the 11th Circuit. See Order of Dismissal, United States v. Hope,
   Case No. No. 19-13687-JJ (11th Cir. March 4, 2020) (DE 476).

                                                     2
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 3 of 11



   possession,2 his maximum sentence would be thirty years plus a five-year consecutive

   sentence for his conviction for using a firearm during a drug-trafficking offense. (DE 462

   at 6) (citing 21 U.S.C. § 841(b)(1)(c)).                  He further argues that without the 851

   enhancement, his Sentencing Guideline range would be as follows: “his offense level,

   with no reductions, would be a level 36 with a criminal history category of VI which would

   result in an advisory sentencing range of 262 to 327 months.” (DE 477 at 6-7). Mr. Hope

   has already served almost 30 years in prison.3 Thus, “[e]ven coupled with the mandatory

   consecutive 60-month sentence for the firearm offense, Mr. Hope would have already

   served his full sentence.” Id. at 7.

             The Government raises several objections to Mr. Hope’s motion. The Government

   argues that Mr. Hope has not exhausted administrative remedies with the Bureau of

   Prisons (“BOP”), that he does not have serious health issues—the reason identified in

   Mr. Hope’s pro se motion for release—as recognized by 18 U.S.C. § 3582, and that his

   case does not involve crack cocaine and therefore any redress discussed in the First Step

   Act is not retroactive and is unavailable to him. The Court disagrees.

             District Courts around the country have recognized that defendants are entitled to

   relief under the First Step Act for “extraordinary and compelling reasons” including the

   sentencing disparities occasioned by promulgation of that Act. As discussed at length in

   United States v. Young, “a majority of the district courts that have considered the issue

   have likewise held, based on the First Step Act, that they have the authority to reduce a

   prisoner’s sentence upon the court’s independent finding of extraordinary or compelling



   2
       The Government does not challenge Mr. Hope’s characterization of his prior convictions.
   3
       As of July 2020, Mr. Hope will have been imprisoned for 30 years.

                                                         3
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 4 of 11



   reasons.” United States v. Young, No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D.

   Tenn. Mar. 4, 2020) (citing United States v. Maumau, No. 2:08-cr-758-TC-11, 2020 WL

   806121, at *2 (D. Utah Feb. 18, 2020) (“Mr. Maumau argues that because the First Step

   Act now allows either the Director or the individual defendant to file a motion for

   compassionate release, the portion of the catch-all provision that limits relief to grounds

   identified by the Director is inconsistent with the law. . . . [A] majority of district courts to

   consider the question have embraced Mr. Maumau’s position.”); United States v. Brown,

   411 F. Supp. 3d 446, 451 (S.D. Iowa 2019) (“[I]f the [First Step Act] is to increase the use

   of compassionate release, the most natural reading of the amended § 3582(c) and §

   994(t) is that the district court assumes the same discretion as the BOP Director when it

   considers a compassionate release motion properly before it . . . Thus, the Director’s prior

   interpretation of ‘extraordinary and compelling’ reasons is informative, but not dispositive.”

   (internal quotation marks and citations omitted); United States v. Beck, No. 1:13-CR-186-

   6, 2019 WL 2716505, at *5-6 (M.D.N.C. June 28, 2019) (“The Sentencing Commission

   has not amended or updated the old policy statement since the First Step Act was

   enacted, nor has it adopted a new policy statement applicable to motions filed by

   defendants. While the old policy statement provides helpful guidance, it does not

   constrain the Court’s independent assessment of whether “extraordinary and compelling

   reasons” warrant a sentence reduction under § 3582(c)(1)(A)(i).” (internal citation

   omitted)); United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex.

   June 17, 2019) (“Given the changes to the statute, the policy-statement provision that

   was previously applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits with the statute and

   thus does not comply with the congressional mandate that the policy statement must



                                                  4
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 5 of 11



   provide guidance on the appropriate use of sentence-modification provisions under §

   3582.”); United States v. Fox, No. 2:14-CR-03-DBH, 2019 WL 3046086, at *3 (D. Me. July

   11, 2019) (“I agree with the courts that have said that the Commission’s existing policy

   statement provides helpful guidance on the factors that support compassionate release,

   although it is not ultimately conclusive given the statutory change.”).

             Other courts have found that sentencing disparities like that presented in Mr.

   Hope’s case, coupled with a demonstration of profound rehabilitation, constitutes

   “extraordinary and compelling” circumstances sufficient to warrant a sentence reduction.

   In United States v. Eric Millan, No. 91-CR-685 (LAP), 2020 WL 1674058, at *8 (S.D.N.Y.

   Apr. 6, 2020), for example, the court found that there were extraordinary and compelling

   reasons to reduce Millan’s sentence to time served and noted that “almost thirty years is

   a long time behind bars by any measure for anyone.” Millan, 2020 WL 1674058, at *15

   (“Mr. Millan’s extraordinary rehabilitation, together with his remorse and contrition, his

   conduct as model prisoner and man of extraordinary character, his leadership in the

   religious community at FCI Fairton, his dedication to work with at-risk youth and suicide

   prevention, and the support of BOP staff at FCI Fairton, including their opinion that if

   released, Mr. Millan would be a productive member of society and no danger to others,

   and the sentencing disparity that would result from further incarceration all constitute

   extraordinary and compelling reasons justifying a reduction in sentence.”); see also

   Maumau, 2020 WL 806121, at *7 (“[T]he court concludes that a combination of factors—

   Mr. Maumau’s young age4 at the time of the sentence, the incredible length of the

   mandatory sentence imposed, and the fact that, if sentenced today, he would not be


   4
       Like Mr. Maumau, Mr. Hope has been imprisoned since he was 23 years old.

                                                      5
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 6 of 11



   subject to such a long term of imprisonment—establish an extraordinary and compelling

   reason to reduce Mr. Maumau’s sentence.”); United States v. Decator, No. CR CCB-95-

   0202, 2020 WL 1676219, at *3 (D. Md. Apr. 6, 2020) (reducing defendant’s sentence to

   time served under the First Step Act based on, among other things, the fact that “if

   Decator were sentenced today, his three § 924(c) convictions would result in a

   consecutive sentence of 15 rather than 45 years.”); United States v. Urkevich, 2019 WL

   6037391 at *4 (D. Neb. Nov. 14, 2019) (finding that a reduction of defendant’s sentence

   under the First Step Act was warranted because of “extraordinary and compelling

   reasons, specifically the injustice of facing a term of incarceration forty years longer than

   Congress now deems warranted for the crimes committed”); United States v. Mondaca,

   No. 89-CR-0655-DMS, 2020 WL 1029024, at *5 (S.D. Cal. Mar. 3, 2020) (reducing the

   defendant’s sentence to time served under the First Step Act because, among other

   things, “Defendant has been in custody for over 365 months, more than twice the term he

   would likely receive under current law”).

          Moreover, as the court in Maumau observed “the fact that such cases are

   uncommon does not mean that Mr. Maumau’s request must be denied”:

                 First, the lack of such cases is, at least arguably, part of what
                 spurred Congress to pass the First Step Act. . . . Congress
                 indicated that sentence modifications would be appropriate in
                 “cases of severe illness, cases in which other extraordinary
                 and compelling circumstances justify a reduction of an
                 unusually long sentence, and some cases in which the
                 sentencing guidelines for the offense of which the defender
                 was convicted have been later amended to provide a shorter
                 term of imprisonment.” S. Rep. No. 98-225, at 55-56 (1984). .
                 . . In other words, Congress indicated thirty-five years ago that
                 it would be appropriate to provide compassionate releases
                 when sentences are “unusually long” but the Bureau of
                 Prisons consistently declined to seek relief in those situations.



                                                6
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 7 of 11



   Maumau, 2020 WL 806121, at *6. Based on this history, the court in Maumau concluded

   that “the fact that the phrase ‘extraordinary and compelling reason’ has not historically

   been interpreted to include exceedingly long sentences is an unpersuasive reason to

   exclude such an interpretation today.” Id. And other courts have recently noted that “the

   amended § 3582(c)(1)(A)(i) vests courts with independent discretion to determine

   whether there are ‘extraordinary and compelling reasons’ to reduce a sentence.” Decator,

   2020 WL 1676219, at *3 (citing United States v. Redd, No. 1:97-CR-00006-AJT, 2020

   WL 1248493, at *4 (E.D. Va. Mar. 16, 2020); Young, 2020 WL 1047815, at *6). The court

   in Decator exercised “its independent discretion” and found “that Decator’s continued

   incarceration under a sentencing scheme that has since been substantially amended is

   a permissible ‘extraordinary and compelling’ reason to consider him for compassionate

   release.” Decator, 2020 WL 1676219, at *4 (“The fact that Decator, if sentenced today for

   the same conduct, would likely receive a dramatically lower sentence than the one he is

   currently serving, constitutes an ‘extraordinary and compelling’ reason justifying potential

   sentence reduction under § 3582(c)(1)(A)(i).”). After reviewing the relevant Section 3553

   factors, the court reduced Decator’s sentence to time served. Id. at *5.

          It should be noted that since briefing in this matter took place, COVID-19 has

   dramatically altered the context in which courts are considering compassionate release

   requests. See United States v. Jeremy Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL

   1627331, at *2 (E.D. Pa. Apr. 1, 2020) (“[T]he COVID-19 pandemic—in combination with

   Mr. Rodriguez’s underlying health conditions, proximity to his release date, and

   rehabilitation—constitute “extraordinary and compelling reasons” that warrant a

   reduction.”). Recognizing this unprecedented crisis, U.S. Attorney General William Barr



                                                7
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 8 of 11



   has ordered that the Bureau of Prisons reevaluate certain requests5 in this regard. See

   Prioritization of Home Confinement As Appropriate in Response to COVID-19 Pandemic,

   Memo. Att’y Gen. (March 26, 2020); Increasing Use of Home Confinement at Institutions

   Most Affected by COVID-19, Memo. Att’y Gen. (April 3, 2020); see also Katie Benner,

   Barr Expands Early Release of Inmates at Prisons Seeing More Coronavirus Cases, N.Y.

   TIMES (April 3, 2020), https://www.nytimes.com/2020/04/03/us/politics/barr-coronavirus-

   prisons-release.html (“Mr. Barr asked the bureau to identify and release all inmates who

   were eligible for home confinement, no longer posed a threat to the public and were

   particularly vulnerable to the coronavirus.”).          Although not a member of the inmate

   constituency described in these memoranda, Mr. Hope is a 53-year-old African American

   male suffering from serious medical issues who has spent three decades of incarceration

   accumulating work and educational credits and accolades for his rehabilitative efforts.

   And while his medical condition has not previously been recognized as severe enough to

   warrant compassionate release, the current pandemic must be seen to alter that calculus.

             Thus, like the individuals in the cases described above, Mr. Hope has

   demonstrated extraordinary and compelling circumstances that warrant a sentence

   reduction. First, Mr. Hope has a serious medical issue requiring surgery. Moreover, Mr.

   Hope’s original, mandatory life sentence represents the type of sentencing disparity that

   the First Step Act was enacted to redress—as demonstrated by the fact that if sentenced

   today his maximum statutory sentence would be 35 years, his maximum guidelines




   5
       The Court does not suggest that Mr. Hope is a person contemplated by these memoranda.

                                                      8
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 9 of 11



   sentence would be 32 years,6 and he has already served nearly 30 years in prison. See

   Decator, 2020 WL 1676219, at *3 (holding that a sentence reduction to time served was

   appropriate because, “if sentenced today for the same conduct, [Decator] would likely

   receive a dramatically lower sentence than the one he is currently serving”); see also

   Urkevich, 2019 WL 6037391 at *4 (finding that a reduction of defendant’s sentence was

   warranted because of “the injustice of facing a term of incarceration forty years longer

   than Congress now deems warranted for the crimes committed”). And Mr. Hope has

   demonstrated an impressive record of rehabilitation and good behavior throughout his

   nearly 30 years of incarceration: “Inmate Hope has . . . displayed excellent work ethics .

   . . provides a positive influence on his fellow inmates” (DE 464-1 at 11); “Mr. Hope has

   definitely demonstrated in exceptional ways that he is dedicated to making significant

   changes in his life . . . I view him as a model inmate.” (Id. at 12); [H]e has chosen to take

   responsibility for himself and has consistently sought ways to improve his life . . . In my

   opinion, he is an outstanding role model to other inmates . . . I commend Mr. Hope to you

   without reservation.” (Id. at 13). For these reasons, along with the reasons discussed by

   the Court at the hearing on February 26, 2020, the Court finds that Mr. Hope is entitled to

   a sentence reduction pursuant to 18 U.S.C. § 3582(c)(1)(A).

          Having found that Mr. Hope’s sentence should be reduced, the Court must next

   consider the factors set forth in Section 3553(a) to the extent they are applicable to

   determine what sentence would be appropriate. Based on the Section 3553(a) factors,

   the Court has considered the entire record pertaining to 1) Mr. Hope’s sentence relative



   6
    This guideline range does not take into account the years of gain time Mr. Hope has accrued, which
   accounting supports Mr. Hope’s contention that he would have already completed his sentence if it had
   been calculated under the current scheme. (DE 477 at 7).

                                                    9
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 10 of 11



    to the nature and seriousness of his offense; 2) his personal history and characteristics;

    3) the need for a sentence to reflect the seriousness of the offense, to promote respect

    for the law, and to provide just punishment for the offense; 4) the need to promote

    adequate deterrence; 5) the need to protect the public from further crimes of the

    defendant; 6) the need to provide rehabilitative services; 7) the applicable guideline

    sentence, and 8) the need to avoid unwarranted sentencing disparities among defendants

    with similar records found guilty of similar conduct. These considerations, in this context

    and in every sentencing, must be assessed against the overarching principle that a

    sentence is to be sufficient, but not greater than necessary, to achieve these purposes.

            As the preceding discussion demonstrates, a reduced sentence in this case would

    fulfill the mandate of Section 3553. There is no question that Mr. Hope’s offenses were

    serious. But Mr. Hope has already served almost thirty years—more than half his life—as

    punishment, which “by any measure represents a very substantial punishment that

    reflects the seriousness of his offenses and the need for general or specific deterrence.”

    Redd, 2020 WL 1248493, at *8. And as his counsel points out in his renewed motion,

    according to a 2017 Sentencing Commission report, the average federal sentence for

    murder was 224 months. (DE 477 at 11).7                        Finally, while the Government has

    characterized Mr. Hope’s “abusive and litigious practice of filing numerous frivolous

    motions and/or petitions attacking his convictions,” (DE 464 at 2), as a mark against his

    character, his prison record indicates that he has spent his three decades of incarceration



    7
     “According to statistics released by the United States Sentencing Commission for fiscal year 2018, the
    national average sentence for murder was 291 months . . . .” Decator, 2020 WL 1676219, at *5 n.9 (citing
    Redd, 2020 WL 1248493, at *9 n.20 (citing United States Sentencing Commission, Statistical Information
    Packet, Fiscal Year 2018, Fourth Circuit, available at https://www.ussc.gov/ sites/default/files/pdf/research-
    and-publications/federalsentencing-statistics/state-district-circuit/2018/4c18.pdf)).

                                                         10
Case 0:90-cr-06108-KMW Document 479 Entered on FLSD Docket 04/10/2020 Page 11 of 11



    engaged in positive educational and vocational programs, as well as outreach efforts with

    other prisoners.

           III.      CONCLUSION

           Accordingly, for the reasons discussed above, Mr. Hope’s motion for early release

    (DE 477) is GRANTED and the Court finds that Mr. Hope’s sentence is reduced to time

    served pursuant to 18 U.S.C. § 3582(c)(1)(A). Mr. Hope must comply with all quarantine

    protocols at his institution prior to his release.   Additionally, for the fourteen days

    immediately following his release, Mr. Hope shall remain at home except for medical or

    other emergencies and he will be required to comply with all directives of federal, state,

    and local governments related to public health issues, including COVID-19. A separate

    order follows.

           DONE AND ORDERED in Chambers in Miami, Florida, this 10th day of April, 2020.




                                               11
